Morphy, J.
This action is brought on a promissory note drawn by Charles Bishop, to the order of, and endorsed by, the defendants Rightor, and Rightor and Williams. Judgment having been rendered by the inferior court in favor of the plaintiff, the defendants appealed.
This case cannot be distinguished from that of Baggett against the same defendants lately determined by this court, (ante, p. 18.) It comes before us on the same points and evidence, and must, therefore, receive the same decision.
It is, therefore, ordered, that the judgment appealed from be so amended as to render the defendants liable jointly only, and not jointly and severally. The costs of this appeal to be borne by the plaintiff and appellee.